Case 0:19-cv-62751-RKA Document 29 Entered on FLSD Docket 01/06/2021 Page 1 of 9




                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA

                                              Case No. 0:19-cv-62751-RKA

  DAVID GREENWALD,

         Plaintiff,

  v.

  FROST-ARNETT COMPANY, and
  CORAL ANESTHESIA ASSOCIATES, INC.,

        Defendants.
  ________________________________________/

         Plaintiff David Greenwald (“Plaintiff”) files this Verified Reply to Defendant Frost-Arnett

  Company’s (“Defendant-Frost”) Response in Opposition to Plaintiff’s Verified Motion for Award

  of Attorneys’ Fees.

  I.     INTRODUCTION & BACKGROUND

         1.         On December 16, 2019, Defendant-Frost offered to have judgment entered against

  it (Defendant-Frost) for $2,001.00 plus reasonable attorneys’ fees and costs.

         2.         On January 02, 2020, Plaintiff timely accepted the Offer of Judgment. See D.E. 20

  (the signed copy of the Offer of Judgment accepted by Plaintiff). Pursuant to the Offer of Judgment,

  Defendant-Frost offered, in relevant part:

                    In addition, the Judgment entered against [Defendant-Frost] shall
                    include an amount for Plaintiff’s reasonable attorney’s fees and
                    costs incurred in connection with Plaintiff’s prosecution of the
                    claims alleged against [Defendant-Frost], in an amount to be
                    agreed upon by counsel or, alternatively, as determined by the
                    Court.

  See D.E. 20 at ¶ 4 (emphasis added).




                                                                                                                  PAGE | 1 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 29 Entered on FLSD Docket 01/06/2021 Page 2 of 9




         3.         On December 14, 2020, Plaintiff filed the Verified Motion for Award of Attorneys’

  Fees [D.E. 24] (the “Motion for Fees”) currently pending before this Court.

         4.         On December 23, 2020, Defendant-Frost filed its Response in Opposition to

  Plaintiff’s Verified Motion for Award of Attorneys’ Fees [D.E. 26] (the “Opposition to Fees”).

         5.         Defendant-Frost’s Opposition to Fees advances three (3) arguments: [1] the Motion

  for Fees was untimely, see Opposition to Fees at 1, 3-4; [2] the hourly rates of counsel for Plaintiff

  are unreasonable, see Opposition to Fees at 4-8; and [3] the number of hours expended by counsel

  for Plaintiff are unreasonable. See Opposition to Fees at 8-11.

         6.         As discussed below, Defendant-Frost’s attempt to rewrite the terms of the Offer of

  Judgment while arguing that Plaintiff seeks unreasonable fees, if anything, serves only to

  compound the reasonable attorneys’ fees for which it (Defendant-Frost) is liable.1

  II.    PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES IS NOT SUBJECT TO THE
         60-DAY TIMING REQUIREMENT OF LOCAL RULE 7.3.

         7.         Defendant-Frost’s opening attempt at preventing Plaintiff from seeking the relief

  Defendant-Frost offered, and that Plaintiff accepted, to resolve this case, i.e., arguing that the

  Motion for Fees was untimely, is illusory pursuant to the language and scope of Local Rule 7.3.

         8.         Defendant-Frost fails recognize that, by the explicit language of Local Rule 7.3, the

  60-day timing requirement – and, in fact, all of Local Rule 7.3 – is limited to circumstances where

  an entitlement to attorneys’ fees arises from either “a final judgment or order.” Local Rule



  1
    Bryant v. Cab Asset Mgmt., LLC, 2011 WL 1331267, at *2 (S.D. Fla. Apr. 6, 2011), report and
  recommendation adopted, 2011 WL 1598732 (S.D. Fla. Apr. 27, 2011) (“Plaintiff is entitled to
  recover attorney fees associated with the instant motion for fees and costs.”); Thompson v.
  Pharmacy Corp., 334 F.3d 1242, 1245 (11th Cir.2003) (district court abused discretion in declining
  to award attorney's fees for all time expended in effort to recover such fees); Villano v. City of
  Boynton Beach, 254 F.3d 1302, 1309–10 (11th Cir.2001) (“A prevailing party is entitled to
  reasonable compensation for litigating a [fee] award.”)
                                                                                       PAGE | 2 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 29 Entered on FLSD Docket 01/06/2021 Page 3 of 9




  7.3(a)(3). Here, the entitlement to attorneys’ fees that Plaintiff invokes is that which Defendant-

  Frost offered, and which Plaintiff accepted, as Defendant-Frost agreed to pay reasonable attorneys’

  fees “in an amount to be agreed upon by counsel or, alternatively, as determined by this Court.”

         9.         Notwithstanding that Plaintiff’s entitlement to reasonable attorneys’ fees is

  contractual, see D.E. 20 (the offer of judgment accepted by Plaintiff), no judgment against

  Defendant-Frost has been entered, let alone a final judgment, and this Court has not issued any

  order that entitles counsel to Plaintiff to reasonable attorneys’ fees. Thus, regardless of the fact

  that Plaintiff simply seeks reasonable attorneys’ fees pursuant to the Offer of Judgment, it cannot

  be found that Plaintiff seeks attorneys’ fees “arising from the entry of final judgment or order.”

  Local Rule 7.3.

         10.        Thus, the time limitation of Local Rule 7.3 cannot be read as applying to the

  reasonable attorneys’ fees sought because, and as the record illustrates, Plaintiff’s entitlement to

  reasonable attorneys’ fees is an explicit, bargained-for provision of the Offer of Judgment.

  III.   THE HOURLY RATES OF COUNSEL FOR PLAINTIFF ARE REASONABLE

         11.        The attorneys’ fees sought by counsel for Plaintiff are premised on said counsels’

  respective “lodestar” calculation. “The ‘lodestar’ is the product of the reasonable hourly rate

  multiplied by the reasonable number of hours expended. Hensley v. Eckerhart, 461 U.S. 424, 433,

  (1983). “[The] ‘lodestar’ may then be adjusted for the results obtained'' by the attorney. See Am.

  Civil Liberties Union v. Barnes, 168 F. 3d 423, 427 (11th Cir. 1999) (citing Loranger v. Stierheim,

  10 F. 3d 776, 78 1(11th Cir. 1994). But see Resolution Trust Corp. v. Hallmark Builders, Inc., 996

  F.2d 1144, 1150 (11th Cir. 1993) (downward adjustment of the lodestar is “merited only if the

  prevailing party was partially successful in its efforts,” a determination the district court makes on

  a case-by-case basis.”).

                                                                                                                  PAGE | 3 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 29 Entered on FLSD Docket 01/06/2021 Page 4 of 9




          12.      “The court, either trial or appellate, is itself an expert on the question and may

  consider its own knowledge and experience concerning reasonable and proper fees and may form

  an independent judgment with or without the aid of witnesses.” Gonzalez v. J.C. Penney Corp.,

  209 F. App'x 867, 870 (11th Cir. 2006) (quoting Norman v. Hous. Auth. of City of Montgomery,

  836 F.2d 1292, 1303 (11th Cir. 1988)).

          13.      “In determining the prevailing market rates, the Court should consider several

  factors including ‘the attorney's customary fee, the skill required to perform the legal services, the

  attorney's experience, reputation and ability, the time constraints involved, preclusion from other

  employment, contingency, the undesirability2 of the case, the attorney's relationship to the client,

  and awards in similar cases.’” Leon v. Atlass Sys. Inc., 2016 WL 1692107, at *3 (S.D. Fla. Apr.

  19, 2016) (quoting Mallory v. Harkness, 923 F.Supp. 1546, 1555 (S.D. Fla. 1996) (citations

  omitted); see also United States v. Patrol Servs., Inc., 202 Fed.Appx. 357, 359 (11th Cir. 2006)

  (“The district court may adjust the amount depending on a number of factors, including the quality

  of the result and representation of the litigation.”).

          14.      In the Opposition to Fees, Defendant-Frost opposes the hourly rates sought in the

  Motion for Fees, to wit, the hourly rate of $450.00 for Attorney Thomas Patti (“Attorney Patti”)

  and the hourly rate of $550.00 for Attorney Paul Herman (“Attorney Herman”).

          15.      Explicitly, Defendant-Frost considers the hourly rates of Attorney Patti and

  Attorney Herman “profoundly unreasonable.” Opposition to Fees at 6 (stating in the context of the



  2
   See Lietz v. Oxford Law, L.L.C., 2016 WL 2897469 (M.D. Fla. Apr. 22, 2016) (the undesirability
  of the case, for example because it may be difficult to collect from the defendant, is one factor that
  may be considered in setting a reasonable hourly rate (citing Maner v. Linkan L.L.C., 602 Fed.
  Appx. 489, 493 (11th Cir. 2015) and Morgado v. Birmingham-Jefferson County Civil Defense
  Corps, 706 F.2d 1184, 1191, n.2 (11th Cir. 1983))).

                                                                                                                 PAGE | 4 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 29 Entered on FLSD Docket 01/06/2021 Page 5 of 9




  hourly rates of Attorney Patti and Attorney Herman, “[b]oth rates are profoundly unreasonable

  and far out of line with prevailing rates for similar cases prosecuted by similarly situated counsel

  in the Southern District of Florida.”). Pointedly, Defendant-Frost highlights the number of years

  counsel for Plaintiff have “been practicing law” as seminal evidence. See, e.g., Opposition to Fees

  at 6 (wasting little time to highlight that “Attorney Patti has only been practicing law for five (5)

  years”). Had Defendant-Frost focused on relevant authority, Defendant-Frost could have avoided

  the mistakes of its predecessors, namely, the Law Office of Charles G. McCarthy Jr. & Associates.

  See, e.g., Lee v. McCarthy, 297 F. Supp. 3d 1343, 1345 (S.D. Fla. 2017) (creating precedent for

  holding debt collectors liable under the FDCPA for collecting consumers debts from Florida

  consumers without a valid Florida consumer collection agency license).

         16.      At a time when Attorney Patti had only been practicing law for three (3) years and,

  pointedly, following the second instance of new precedent created within the confines of a single

  case, see Lee v. McCarthy, No. 17-60471-CIV-O'SULLIVAN, 2018 U.S. Dist. LEXIS 80374

  (S.D. Fla. May 14, 2018) (setting precedent as to the “out-of-state debt collector” exception of Fla.

  Stat. § 559.553(3)(h)), the reasonableness of Attorney Patti’s then hourly rate of $380.00, as

  well as the reasonableness of the hours expended by Attorney Patti, came before Magistrate John

  J. O’Sullivan. See Lee v. McCarthy, No. 17-60471-CIV, 2018 U.S. Dist. LEXIS 122434, at *3

  (S.D. Fla. July 23, 2018) (wherein Magistrate O’Sullivan awarded “107.5 hours at an hourly rate

  of $325.00 for a total fee amount of $34,937.50”).

         17.      Using the length of time Attorney Patti has been practicing law, as suggested by

  Defendant-Frost, as indicative of reasonableness, given that Attorney Patti now has 70% more

  experience, certainly Attorney Patti’s current hourly rate of $450.00 is reasonable in light of the

  $380.00 hourly rate Attorney Patti had in 2018 and otherwise proportionally reasonable when

                                                                                                                PAGE | 5 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 29 Entered on FLSD Docket 01/06/2021 Page 6 of 9




  compared to the $325.00 hourly rate Magistrate O’Sullivan found reasonable for Attorney Patti in

  2018. McCarthy, 2018 U.S. Dist. LEXIS 122434 (“the Court finds that a rate of $325.00 per

  hour for [Attorney] Patti is reasonable.” (emphasis added)).

          18.        Beyond Defendant-Frost’s failure to consider the hourly rate that Magistrate

  O’Sullivan found reasonable for Attorney Patti in 2018, and contrary to Defendant-Frost’s attempt

  to over simply Plaintiff’s claims, see, e.g., Opposition to Fees at 8 (wherein Defendant-Frost asks

  this Court to consider “the simplicity of this case”), the claims of Plaintiff are both novel and

  complex. The Supreme Court has noted that the FDCPA is a “a comprehensive and complex

  federal statute.” See Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich L.P.A., 559 U.S. 573,

  587 (2010) (“a comprehensive and complex federal statute such as the FDCPA that imposes open-

  ended prohibitions on, inter alia, ‘false, deceptive,’ § 1692e, or ‘unfair’ practices, § 1692f”).

          19.        With respect to the present matter, the successful prosecution of Plaintiff’s specific

  claims commanded two areas of expertise: [1] specialized knowledge of Florida’s worker-

  compensation laws and expertise litigating within Florida’s worker-compensation system, of

  which was afforded to Plaintiff by Attorney Herman; and [2] specialized knowledge of the FDCPA

  and FCCPA, experience litigating consumer protection cases in the Southern District of Florida,

  and historical success in pioneering violations of the FDCPA, of which was afforded to Plaintiff

  by Attorney Patti. While Defendant-Frost is quick to consider the claims of Plaintiff as “simple,”

  Defendant-Frost ignores that said “simple” claims, by large, have been pioneered by counsel for

  Plaintiff.

  IV.     THE NUMBER OF HOURS EXPENDED BY COUNSEL FOR PLAINTIFF ARE
          REASONABLE

          20.        Plaintiff seeks compensation for a total of 12.9 hours of work performed by

  Attorney Patti and Attorney Herman collectively. See D.E. 24-4.
                                                                                                                   PAGE | 6 of 9
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 29 Entered on FLSD Docket 01/06/2021 Page 7 of 9




         21.      The reasonable attorneys’ fees sought are those that Defendant-Frost offered in the

  Offer of Judgment. Critically, said reasonable attorneys’ fees were in addition to the $2,001.00

  of statutory damages offered by Defendant-Frost, of which exceeded the maximum amount of

  statutory damages Plaintiff was otherwise able to recover from Defendant-Frost. See

  Tolentino v. Friedman, 46 F.3d 645, 653 (7th Cir. 1995) (holding that, under Farrar v. Hobby, 506

  U.S. 103 (1992), a plaintiff had “obtained a high degree of success” because Plaintiff “prevailed”

  with respect to the protection of “her rights under the statute” and “recovered the maximum

  statutory damages allowed to an individual plaintiff.” (emphasis added)).

         22.      Here, as a result of the prowess and historical success of counsel for Plaintiff,

  particularly, in cases against Defendant-Frost, see, e.g., Frost-Arnett Company, No. 0:18-cv-

  60243-BB (S.D. Fla. June 19, 2019), Defendant-Frost had little hesitation when it offered Plaintiff

  $2,001.00, an amount that exceeded what Plaintiff could otherwise recover, plus reasonable

  attorneys’ fees to settle the above-captioned action.

         23.      Defendant-Frost specifically objects to 13 of the 53 entries of the Joint Timecard,

  see D.E. 24-4, submitted in support of the Plaintiff’s Motion for Attorneys’ Fees. See Opposition

  to Fees at 9-10. The sum of the hours expended by counsel for Plaintiff across said 13 entries is

  approximately 4.2 hours. See D.E. 24-4. Defendant-Frost demands that the time expended by

  counsel for Plaintiff across said 13 entries be reduced by 50% on the basis of “block-billing.”

  Opposition to Fees at 11. Defendant-Frost, however, pursuant to the Offer of Judgment, agreed to

  pay reasonable attorneys’ fees “incurred in connection with Plaintiff’s prosecution of the claims

  alleged against [Defendant-Frost].” See Offer of Judgment. Here, Defendant-Frost’s explicit

  agreement to pay all reasonable attorneys’ fees incurred “in connection with Plaintiff’s

  prosecution of the claims alleged against Defendant-Frost” includes the time expended by

                                                                                                                PAGE | 7 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 29 Entered on FLSD Docket 01/06/2021 Page 8 of 9




  counsel for Plaintiff across the 13 entries Defendant-Frost challenges, as said expenditures of time

  were, objectively, expenditures of time in connection with the prosecution of Defendant-Frost.

          24.     Just as with Defendant-Frost’s attempt to sidestep the reasonable attorneys’ fees it

  (Defendant-Frost) agreed to pay by erroneously claiming Plaintiff’s Motion for Fees was untimely,

  supra ¶¶ 7-9, Defendant-Frost’s claim that said entries are tantamount to “block-billing” and

  warrant a 50% reduction is both generalized and irrelevant. See American Charities for Reasonable

  Fundraising Regulation, Inc. v. Pinellas County, 278 F. Supp. 2d 1301, 1314 (M.D. Fla. 2003)

  (“‘objections and proof from fee opponents' concerning hours that should be excluded must be

  specific and ‘reasonably precise.’” (quoting American Civil Liberties Union of Georgia v. Barnes,

  168 F.3d 423, 428 (11th Cir. 1999))).

  VI.     SUPPLEMENTAL AWARD OF REASONABLE ATTORNEYS’ FEES

          25.     The Joint Timesheet submitted by counsel for Plaintiff details the time expended in

  this litigation up to the filing of Plaintiff’s Motion for Fees. At the appropriate time, Plaintiff will

  request leave to file a Supplemental Declaration and/or Joint Timesheet for an Award of Attorney

  Fees incurred in the litigation subsequent to the filing of Plaintiff’s Motion for Fees. See Barreras

  v. Viking Collection Serv., Inc., No. 05–61855–CIV–Marra/Seltzer (S.D. Fla. Sept. 19, 2007)

  (Doc. 44) (“‘a successful plaintiff in a Fair Debt Collection Practices Act case is entitled to an

  award of attorneys' fees and costs for the fees and costs incurred with respect to the litigation of

  plaintiff's motion for fees and costs.’” (quoting Small v. Absolute Collection Serv., Inc., No. 04–

  61196–Jordan/Klein (S.D. Fla. Jan. 17, 2006) (Doc. 85))).

  VII.    CONCLUSION

          26.     For the foregoing reasons, Plaintiff, respectfully, requests this Honorable Court to

  find the 7.8 hours expended by Attorney Patti, at an hourly rate of $450.00, and the 5.1 hours

                                                                                                                PAGE | 8 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-62751-RKA Document 29 Entered on FLSD Docket 01/06/2021 Page 9 of 9




  expended by Attorney Herman, at an hourly rate of $550.00, for a total of $6,637.50, as the

  reasonable attorneys’ fees agreed to by Defendant-Frost under the terms of the Offer of Judgment.

          Dated: January 6, 2021
                                                                            Respectfully Submitted,

                                                                             /s/ Thomas J. Patti                             .
                                                                            THOMAS J. PATTI, ESQ.
                                                                            Florida Bar No.: 118377
                                                                            E-mail: jibrael@jibraellaw.com
                                                                            The Law Offices of Jibrael S. Hindi
                                                                            110 SE 6th Street, Suite 1744
                                                                            Fort Lauderdale, Florida 33301
                                                                            Phone: 954-907-1136

                                                                             /s/ Paul A. Herman               .
                                                                            PAUL A. HERMAN, ESQ.
                                                                            Florida Bar No.: 405175
                                                                            E-mail:
                                                                            paul@consumeradvocatelaw.com
                                                                            Consumer Advocates Law Group, PLLC
                                                                            4801 Linton Blvd., Suite 11A-560
                                                                            Delray Beach, Florida 33445
                                                                            Phone: (561) 236-8851

                                                                            COUNSEL FOR PLAINTIFF


                                          CERTIFICATE OF SERVICE


          The undersigned hereby certifies that on January 6, 2021, the foregoing was electronically

  filed with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

  filing to all counsel of record.

                                                                             /s/ Thomas J. Patti                             .
                                                                            THOMAS J. PATTI, ESQ.
                                                                            Florida Bar No.: 118377




                                                                                                                 PAGE | 9 of 9
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
